Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151555                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SARON E. MARQUARDT, Personal                                                                                        Justices
  Representative for the Estate of
  SANDRA MARQUARDT,
               Plaintiff-Appellant,
  v                                                                 SC: 151555
                                                                    COA: 319615
                                                                    Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, MD,
           Defendant-Appellee,
  and
  JONATHAN HAFT,
             Defendant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the March 26, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Haksluoto v Mt. Clemens Regional Medical Center (Docket No. 153723) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           a1116
                                                                               Clerk